UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7578


CHARLIE SCOTT,

                 Petitioner - Appellant,

          v.

KENNY ATKINSON, Warden FCI Edgefield; UNITED STATES PAROLE
COMMISSION,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Richard Mark Gergel, District
Judge. (9:13-cv-02936-RMG)


Submitted:   March 12, 2015                 Decided:   March 16, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlie Scott, Appellant Pro Se.       Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charlie         Scott,    a    federal      prisoner,        appeals     the     district

court’s    order       accepting      the    recommendation           of    the    magistrate

judge     and    denying       relief       on       his   28    U.S.C.      § 2241     (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,       we    affirm    for   the        reasons     stated     by    the     district

court.     Scott v. Atkinson, No. 9:13-cv-02936-RMG (D.S.C. Oct. 6,

2014).     We dispense with oral argument because the facts and

legal    contentions          are   adequately         presented       in    the    materials

before    this       court    and   argument         would      not   aid   the    decisional

process.



                                                                                      AFFIRMED




                                                 2